                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ANTHONY MCDOUGAL, JR.,                                                               PLAINTIFF

v.                                   3:18CV00210-JM-JTK

CHUCK FEARS, et al.                                                              DEFENDANTS

                                            ORDER

       McDougal has not responded to the Court=s February 13, 2019 Order directing him to notify

the Court of his current address and intent to continue with the prosecution of this action within

thirty days (Doc. No. 19). Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff=s Complaint is DISMISSED without prejudice for failure to prosecute. 1

       2.      Defendant Fears’ Motion to Dismiss (Doc. No. 14) is DENIED without prejudice

as moot.

       3.      The Motion to Compel filed by Defendants Black and Sullivan (Doc. No. 22) is

DENIED without prejudice as moot.


1
 Rule LR5.5(c)(2) of the Rules of the United States District Courts for the Eastern and Western
Districts of Arkansas provides as follows:

                      It is the duty of any party not represented by counsel
                      to promptly notify the Clerk and the other parties to
                      the proceedings of any change in his or her address,
                      to monitor the progress of the case and to prosecute
                      or defend the action diligently . . . . If any communi-
                      cation from the Court to a pro se plaintiff is not
                      responded to within thirty (30) days, the case may be
                      dismissed without prejudice. . . .
A Judgment shall accompany this Order.

IT IS SO ORDERED this 19th day of March, 2019.




                                         ____________________________________
                                         JAMES M. MOODY, JR.
                                         UNITED STATES DISTRICT JUDGE
